Title: [Diary entry: 18 May 1791]
From: Washington, George
To: 

Wednesday 18th. Breakfasted at Fulchers, 15 Miles from Waynesborough; and within 4 Miles of Augusta met the Govr. (Telfair), Judge Walton, the Attorney Genl., & most of the principal Gentlemen of the place; by whom I was escorted into Town, & recd. under a discharge of Artillery. The distance I came to day was about 32 miles. Dined with a large company at the Governors, & drank Tea there with many well dressed Ladies. The Road from Savanna to Augusta is, for the most part, through Pine barrans; but more uneven than I had been accustomed to since leavg. Petersburgh in Virginia, especially after riding about 30 Miles from the City of that name; here & there indeed, a piece of Oak land is passed on this road, but of small extent & by no means of the first quality.